Title: Wednesday July the 25th 1781.
From: Adams, John Quincy
To: 


       On Monday at about 1 o’clock P.M. we set away from Leipsig for Berlin, Where we arriv’d this day at about 11 o’clock A.M. The distance is 120 English Miles; The soil, all the way is thin and sandy, and some part of the way foresty. We rode all night on Monday. At about half past eleven at Night, being in the middle of a Forest and the road being at the bottom of a hill, The postilon run our wheels on one side, upon the hill and there happening to be a mud puddle just there the other side sunk in, and the weight being so heavy on that side, our carriage quite overset with one pair of wheels under and the other pair up; but luckily none of us was much hurt. We got the carriage up (by the way of a couple of ropes fasten’d to the wheels Which the horses drew,) but found it was broke in several places, however, we got into it and continued our rout till last night at about 8 o’clock When we arriv’d at Teltow a Village about twelve Miles from Berlin; Where we stopp’d and lodg’d last night; this morning we set off from Teltow and arriv’d here, as I have already mention’d at 11 o’clock. It is the handsomest and the most regular city I ever saw; at the entrance of each Gate the houses form almost a Square; The streets in general are uniform and large. There is one street which goes from one end of the city to the other, and is three English Miles long. The city is situated upon the river Spree. Here the king has a Palace where the Royal Library once was but at present there as building on purpose for it.
      